                      Case 1:20-cv-01312-LTS-GWG Document 23 Filed 03/25/20 Page 1 of 1




                       UNlTED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK
                       ----------------------------------------------------------X
                       UBIQUITI INC.,

                                         Plaintiff,                                     Civil Action No. l :20-cv-01312-LTS-GWG

                               -against-                                                AFFIDAVIT OF SERVICE

                       PERASO TECHNOLOGIES INC., et al.,

                                           Defendants.
                       ----------------------------------------------------------X
                       STATE OF ARIZONA   )
                                 S.S.:
                       COUNTY OF MARICOPA

                                         LARRY HA YNES , being duly sworn, deposes and says that he is over the age of eighteen

                       years, is an agent of the attorney service, DLS, INC., and is not a party to this action.

                                           That on the 13 1h day of March, 2020, at approximately 4:15 pm, deponent served a true copy

                       of the SUMMONS IN A CIVIL ACTION, FIRST AMENDED COMPLAINT, ORDER OF

                       REFERENCE TO A MAGISTRATE JUDGE, INDIVIDUAL PRACTICES OF MAGISTRATE

                       JUDGE GABRIEL W. GORENSTEIN, INDIVIDUAL PRACTICES OF JUDGE LAURA TAYLOR

                       SWAIN, CIVIL COVER SHEET, AND RULE 7.1 DISCLOSURE STATEMENT FOR UBIQUITI

                       INC. upon BILL MCLEAN at 13452 E. Desert Trail, Scottsdale, AZ 85259, by personally delivering and

                       leaving the same with BILL MCLEAN at that address.              At the time of service, deponent asked BILL

                       MCLEAN whether he is in active militaty service for the United States of America or for any state in the

                       United States in any capacity whatever or dependent upon a person in active military service and received a

                       negative reply.

                                         BILL MCLEAN is a white male, approximately 60 years of age, stands approximately 5 feet

                       9 inches tall, and weighs approximately 170 pounds with brown hair and brown eyes.




                           ~
                       LARRY HA YNES
D.L.S., Inc.
401 Broadway
                       Sworn;o before me this
                        ,l S" day of March, 2020
Suite 510
New York, NY 10013
212-925-1220
www.dlsnational.com    NO@#
